Exhibit 10.1

EXECUTION VERSION

 

 

 

RESMED INC.

$500,000,000

$250,000,000 3.24% Series A Senior Notes due July 10, 2026

$250,000,000 3.45% Series B Senior Notes due July 10, 2029

 

 

 

NOTE PURCHASE AGREEMENT

 

 

 

 

Dated as of July 10, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION                                          
                               HEADING

     PAGE  

Section 1.         Authorization of Notes

     1  

Section 2.         Sale and Purchase of Notes; Subsidiary Guaranty

     1  

Section 2.1.         Sale and Purchase of Notes

     1  

Section 2.2.         Subsidiary Guaranty

     1  

Section 3.         Closing

     2  

Section 4.         Conditions to Closing

     2  

Section 4.1.           Representations and Warranties

     2  

Section 4.2.           Performance; No Default

     2  

Section 4.3.           Compliance Certificates

     3  

Section 4.4.           Opinions of Counsel

     3  

Section 4.5.           Purchase Permitted By Applicable Law, Etc.

     3  

Section 4.6.           Sale of Other Notes

     4  

Section 4.7.           Payment of Special Counsel Fees

     4  

Section 4.8.           Private Placement Numbers

     4  

Section 4.9.           Changes in Corporate Structure

     4  

Section 4.10.         Funding Instructions

     4  

Section 4.11.         Subsidiary Guaranty Agreement

     4  

Section 4.12.         Proceedings and Documents

     4  

Section 5.         Representations and Warranties of the Company

     4  

Section 5.1.           Organization; Power and Authority

     5  

Section 5.2.           Authorization, Etc.

     5  

Section 5.3.           Disclosure

     6  

Section 5.4.           Organization and Ownership of Shares of Subsidiaries;
Affiliates

     6  

Section 5.5.           Financial Statements; Material Liabilities

     7  

Section 5.6.           Compliance with Laws, Other Instruments, Etc.

     7  

Section 5.7.           Governmental Authorizations, Etc.

     7  

Section 5.8.           Litigation; Observance of Agreements, Statutes and Orders

     7  

Section 5.9.           Taxes

     8  

 

-i-



--------------------------------------------------------------------------------

Section 5.10.         Title to Property; Leases

     8  

Section 5.11.         Licenses, Permits, Etc.

     8  

Section 5.12.         Compliance with Employee Benefit Plans

     9  

Section 5.13.         Private Offering by the Company

     10  

Section 5.14.         Use of Proceeds; Margin Regulations

     10  

Section 5.15.         Existing Indebtedness; Future Liens

     11  

Section 5.16.         Foreign Assets Control Regulations, Etc.

     11  

Section 5.17.         Status under Certain Statutes

     12  

Section 5.18.         Environmental Matters

     12  

Section 6.         Representations of the Purchasers

     13  

Section 6.1.           Purchase for Investment

     13  

Section 6.2.           Accredited Investor

     13  

Section 6.3.           Source of Funds

     13  

Section 7.         Information as to Company

     15  

Section 7.1.           Financial and Business Information

     15  

Section 7.2.           Officer’s Certificate

     18  

Section 7.3.           Visitation

     18  

Section 7.4.           Electronic Delivery

     19  

Section 8.         Payment and Prepayment of the Notes

     20  

Section 8.1.           Maturity

     20  

Section 8.2.           Optional Prepayments with Make-Whole Amount

     20  

Section 8.3.           Allocation of Partial Prepayments

     20  

Section 8.4.           Maturity; Surrender, Etc.

     20  

Section 8.5.           Purchase of Notes

     21  

Section 8.6.           Make-Whole Amount

     21  

Section 8.7.           Offer to Prepay Notes in the Event of a Change of Control

     22  

Section 8.8.           Offer to Prepay Notes upon a Sale of Assets

     24  

Section 8.9.           Payments Due on Non-Business Days

     25  

Section 9.         Affirmative Covenants

     25  

Section 9.1.           Compliance with Laws

     25  

Section 9.2.           Insurance

     25  

Section 9.3.           Maintenance of Properties

     25  

 

-ii-



--------------------------------------------------------------------------------

Section 9.4.           Payment of Taxes and Claims

     26  

Section 9.5.           Corporate Existence, Etc.

     26  

Section 9.6.           Books and Records

     26  

Section 9.7.           Subsidiary Guarantors

     26  

Section 9.8.           Most Favored Lender

     28  

Section 10.         Negative Covenants

     29  

Section 10.1.         Transactions with Affiliates

     29  

Section 10.2.         Merger, Consolidation, Etc.

     30  

Section 10.3.         Line of Business

     31  

Section 10.4.         Economic Sanctions, Etc.

     31  

Section 10.5.         Liens

     31  

Section 10.6.         Funded Debt to EBITDA

     34  

Section 10.7.         Priority Debt

     34  

Section 10.8.         Sales of Assets

     34  

Section 11.         Events of Default

     35  

Section 12.         Remedies on Default, Etc.

     38  

Section 12.1.         Acceleration

     38  

Section 12.2.         Other Remedies

     38  

Section 12.3.         Rescission

     39  

Section 12.4.         No Waivers or Election of Remedies, Expenses, Etc.

     39  

Section 13.         Registration; Exchange; Substitution of Notes

     39  

Section 13.1.         Registration of Notes

     39  

Section 13.2.         Transfer and Exchange of Notes

     40  

Section 13.3.         Replacement of Notes

     40  

Section 14.         Payments on Notes

     41  

Section 14.1.         Place of Payment

     41  

Section 14.2.         Payment by Wire Transfer

     41  

Section 14.3.         FATCA Information

     41  

Section 15.         Expenses, Etc.

     42  

Section 15.1.         Transaction Expenses

     42  

Section 15.2.         Certain Taxes

     42  

Section 15.3.         Survival

     42  

 

-iii-



--------------------------------------------------------------------------------

Section 16.       Survival of Representations and Warranties; Entire Agreement

     43  

Section 17.       Amendment and Waiver

     43  

Section 17.1.         Requirements

     43  

Section 17.2.         Solicitation of Holders of Notes

     43  

Section 17.3.         Binding Effect, Etc.

     44  

Section 17.4.         Notes Held by Company, Etc.

     44  

Section 18.       Notices

     45  

Section 19.       Reproduction of Documents

     45  

Section 20.       Confidential Information

     45  

Section 21.       Substitution of Purchaser

     47  

Section 22.       Miscellaneous

     47  

Section 22.1.         Successors and Assigns

     47  

Section 22.2.         Accounting Terms

     47  

Section 22.3.         Severability

     48  

Section 22.4.         Construction, Etc.

     48  

Section 22.5.         Counterparts

     49  

Section 22.6.         Governing Law

     49  

Section 22.7.         Jurisdiction and Process; Waiver of Jury Trial

     49  

 

-iv-



--------------------------------------------------------------------------------

Schedule A

  —    Defined Terms

SCHEDULE 1(a)

  —    Form of 3.24% Series A Senior Note due July 10, 2026

SCHEDULE 1(b)

  —    Form of 3.45% Series B Senior Note due July 10, 2029

SCHEDULE 4.4(a)

  —    Form of Opinion of Special Counsel for the Company and the Subsidiary
Guarantors

SCHEDULE 4.4(b)

  —    Form of Opinion of Special Counsel for the Purchasers

SCHEDULE 5.3

  —    Disclosure Materials

SCHEDULE 5.4

  —    Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

  —    Financial Statements

SCHEDULE 5.15

  —    Existing Indebtedness

SCHEDULE 10.5

  —    Existing Liens

SCHEDULE 13.2

  —    Specified Competitors

PURCHASER SCHEDULE

  —    Information Relating to Purchasers

EXHIBIT SGA

  —    Form of Subsidiary Guaranty Agreement

 

-v-



--------------------------------------------------------------------------------

RESMED INC.

9001 Spectrum Center Boulevard

San Diego, California 92123

3.24% Series A Senior Notes due July 10, 2026

3.45% Series B Senior Notes due July 10, 2029

Dated as of July 10, 2019

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

RESMED INC., a Delaware corporation (the “Company”), agrees with each of the
Purchasers as follows:

SECTION 1.         AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $500,000,000 aggregate
principal amount of its senior notes consisting of (a) $250,000,000 aggregate
principal amount of its 3.24% Series A Senior Notes due July 10, 2026 (the
“Series A Notes”) and (b) $250,000,000 aggregate principal amount of its 3.45%
Series B Senior Notes due July 10, 2029 (the “Series B Notes”). The Series A
Notes and the Series B Notes are hereinafter referred to collectively as the
“Notes.” The Series A Notes and the Series B Notes shall be substantially in the
forms set out in Schedules 1(a) and 1(b), respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule A and, for purposes
of this Agreement, the rules of construction set forth in Section 22.4 shall
govern.

SECTION 2.         SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTY.

Section 2.1.    Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes of the series and in the principal amount specified opposite
such Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

Section 2.2.    Subsidiary Guaranty. The obligations of the Company hereunder
and under the Notes will be unconditionally and irrevocably guaranteed by each
Subsidiary Guarantor pursuant to that certain Subsidiary Guaranty Agreement to
be dated as of the date of the Closing (the “Subsidiary Guaranty Agreement”)
substantially in the form of Exhibit SGA.



--------------------------------------------------------------------------------

SECTION 3.         CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th Floor, New York, New
York 10103, at 11:00 a.m., New York time, at a closing (the “Closing”) on
July 10, 2019. At the Closing, the Company will deliver to each Purchaser the
Notes of each series to be purchased by such Purchaser in the form of a single
Note of such series (or such greater number of Notes of such series in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer to the account of the Company set forth in the funding instructions
delivered by the Company pursuant to Section 4.10. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure by
the Company to tender such Notes or any of the conditions specified in Section 4
not having been fulfilled to such Purchaser’s satisfaction.

SECTION 4.         CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1.      Representations and Warranties.

(a)         Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct at the Closing.

(b)         Representations and Warranties of each Subsidiary Guarantor. The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement shall be correct at the Closing.

Section 4.2.      Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty Agreement required to be
performed or complied with by it prior to or at the Closing. Before and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction from the date of the
Memorandum until the Closing that would have been prohibited by Section 10 had
such Section applied since such date.

 

-2-



--------------------------------------------------------------------------------

Section 4.3.      Compliance Certificates.

(a)         Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

(b)         Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (1) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (2) the Company’s
organizational documents as then in effect.

(c)         Officer’s Certificate of each Subsidiary Guarantor. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying that the conditions specified in Sections
4.1(b), 4.2 and 4.9 have been fulfilled.

(d)         Secretary’s Certificate of each Subsidiary Guarantor. Each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate or limited liability
company proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty Agreement and (2) such Subsidiary Guarantor’s organizational
documents as then in effect.

The certificates required under this Section 4.3 may be combined and delivered
as one or more certificates.

Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from DLA Piper LLP (US), counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Schedule 4.4(a) and covering such
other customary matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Schiff Hardin LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the Closing. If
requested by such Purchaser at least five Business Days prior to the date of the
Closing, such Purchaser shall have received an Officer’s Certificate certifying
as to such

 

-3-



--------------------------------------------------------------------------------

matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the date of the Closing the reasonable
and documented fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Company at least two Business Days prior to the
Closing.

Section 4.8.    Private Placement Numbers. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.

Section 4.9.    Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company directing the
manner of the payment of the purchase price for the Notes and setting forth
(a) the name and address of the transferee bank, (b) such transferee bank’s ABA
number and (c) the account name and number into which the purchase price for the
Notes is to be deposited.

Section 4.11.    Subsidiary Guaranty Agreement. Such Purchaser shall have
received a copy of the Subsidiary Guaranty Agreement which shall have been duly
authorized, executed and delivered by each Person then required to be a
Subsidiary Guarantor.

Section 4.12.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

 

-4-



--------------------------------------------------------------------------------

Section 5.1.    Organization; Power and Authority.

(a)        The Company is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority (1) to own or
hold under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact and (2) to execute
and deliver this Agreement and the Notes and to perform the provisions hereof
and thereof, except, in each case referred to in clause (1) above, where the
failure to have such power and authority could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)        Each Subsidiary Guarantor is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or limited liability company and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Subsidiary Guarantor has the corporate or limited liability
company power and authority (1) to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact and (2) to execute and deliver the Subsidiary Guaranty
Agreement and to perform the provisions thereof, except, in each case referred
to in clause (1) above, where the failure to have such power and authority could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.2.    Authorization, Etc.

(a)        This Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b)        The Subsidiary Guaranty Agreement has been duly authorized by all
necessary corporate or limited liability company action on the part of each
Subsidiary Guarantor, and the Subsidiary Guaranty Agreement constitutes the
legal, valid and binding obligation of each Subsidiary Guarantor enforceable
against each Subsidiary Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the

 

-5-



--------------------------------------------------------------------------------

enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.3.     Disclosure. The Company, through its agents, BofA Securities,
Inc. and JPMorgan Securities LLC, has made available to each Purchaser a copy of
a Private Placement Memorandum, dated May 2019 (the “Memorandum”), relating to
the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Subsidiary Guaranty
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company prior to June 11, 2019 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Subsidiary Guaranty Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since June 30, 2018, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

Section 5.4.     Organization and Ownership of Shares of Subsidiaries;
Affiliates.

(a)        Schedule 5.4 contains (except as noted therein) complete and correct
lists of (1) the Company’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor and/or a Significant Subsidiary, and (2) the Company’s
directors and senior officers.

(b)        All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

(c)        Each Subsidiary (other than a Subsidiary Guarantor) is a corporation
or other legal entity duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts

 

-6-



--------------------------------------------------------------------------------

and proposes to transact, except where the failure to have such power and
authority could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(d)        No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations imposed by corporate law, currency controls or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5.     Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).    The Company and
its Subsidiaries do not have any Material liabilities that are not disclosed in
the Disclosure Documents.

Section 5.6.     Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by (a) the Company of this Agreement and the Notes and
(b) each Subsidiary Guarantor of the Subsidiary Guaranty Agreement will not
(1) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (2) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (3) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

Section 5.7.     Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes or (b) any Subsidiary
Guarantor of the Subsidiary Guaranty Agreement.

Section 5.8.     Litigation; Observance of Agreements, Statutes and Orders.

(a)        There are no actions, suits, investigations or proceedings pending
or, to the best knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or any property of the Company or any Subsidiary in
any court or before any

 

-7-



--------------------------------------------------------------------------------

arbitrator of any kind or before or by any Governmental Authority that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)        Neither the Company nor any Subsidiary is (1) in default under any
agreement or instrument to which it is a party or by which it is bound, (2) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (3) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9.     Taxes. The Company and its Subsidiaries have filed all federal,
state and other material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except (a) for any such returns where the failure to file could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (b) for any such taxes and assessments (1) the amount of
which, individually or in the aggregate, is not Material or (2) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate in accordance with GAAP. The U.S. federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended June 30, 2015.

Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to, or valid leasehold interests in, their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

Section 5.11.    Licenses, Permits, Etc.

(a)        The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.

 

-8-



--------------------------------------------------------------------------------

(b)        To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c)        To the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.

Section 5.12.    Compliance with Employee Benefit Plans.

(a)        The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

(b)        The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan that is funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of reasonable actuarial assumptions, did not exceed the current value of
the assets of such Non-U.S. Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

(c)        The Company and its ERISA Affiliates have not incurred (1) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (2) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.

 

-9-



--------------------------------------------------------------------------------

(d)        The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e)         The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f)        All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes, the Subsidiary Guaranty Agreement or
any similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty Agreement or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 40 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes or the execution and delivery of the
Subsidiary Guaranty Agreement to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any Securities or blue
sky laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder as set forth in the Memorandum. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

-10-



--------------------------------------------------------------------------------

Section 5.15.    Existing Indebtedness; Future Liens.

(a)        Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of May 31, 2019 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranty
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b)        Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c)        Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company or any Subsidiary Guarantor, except as disclosed in
Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc.

(a)        Neither the Company nor any Controlled Entity (1) is a Blocked
Person, (2) has been notified that its name appears or may in the future appear
on a State Sanctions List or (3) is a target of sanctions that have been imposed
by the United Nations or the European Union.

(b)        Neither the Company nor any Controlled Entity (1) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(2) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c)        No part of the proceeds from the sale of the Notes hereunder:

(1)        constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity,

 

-11-



--------------------------------------------------------------------------------

directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (ii) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (iii) otherwise in violation of any U.S. Economic Sanctions Laws;

(2)        will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(3)        will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)        The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

Section 5.18.    Environmental Matters.

(a)        Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Company or any of its Subsidiaries or any of
their respective real properties or other assets now or formerly owned, leased
or operated by any of them, alleging any damage to the environment or violation
of any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)        Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(c)        Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(d)        Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e)        All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 6.         REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2.    Accredited Investor. Each Purchaser severally represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further severally represents that
the Company has made available to it, a reasonable time prior to the
consummation of the transactions contemplated by this Agreement, the opportunity
to ask questions and receive answers concerning the terms and conditions of the
offering of the Notes that it is purchasing or shall purchase and to obtain any
additional information which the Company possesses or could acquire without
unreasonable effort or expense; provided that the foregoing shall not be
construed as limiting the ability of any Purchaser to rely on the
representations and warranties contained herein and in the Subsidiary Guaranty
Agreement.

Section 6.3.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)        the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee

 

-13-



--------------------------------------------------------------------------------

organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

(b)        the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)        the Source is either (1) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (2) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d)        the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)        the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

-14-



--------------------------------------------------------------------------------

(f)        the Source is a governmental plan; or

(g)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.         INFORMATION AS TO COMPANY

Section 7.1.     Financial and Business Information. The Company shall deliver
to each holder of a Note that is an Institutional Investor:

(a)        Quarterly Statements — within 60 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(1)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

(2)        consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes;

(b)        Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the

 

-15-



--------------------------------------------------------------------------------

Company is subject to the filing requirements thereof and (y) the date by which
such financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of,

(1)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(2)        consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

(c)        SEC and Other Reports — promptly upon their becoming available, one
copy of (1) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (i) to its creditors under any
Material Credit Facility (including any consolidating financial statements then
being provided and excluding information sent to such creditors in the ordinary
course of administration of a credit facility, such as information relating to
pricing and borrowing availability) or (ii) to its public Securities holders
generally, and (2) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;

(d)        Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any written notice
or taken any action with respect to a claimed default hereunder or that any
Person has given any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

(e)        Employee Benefits Matters — promptly, and in any event within five
days after a Responsible Officer becoming aware of any of the following, a
written notice setting

 

-16-



--------------------------------------------------------------------------------

forth the nature thereof and the action, if any, that the Company or an ERISA
Affiliate proposes to take with respect thereto:

(1)        with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date of the Closing;

(2)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(3)        any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or

(4)        receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f)        Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g)        Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request; and

(h)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of the Company or any Subsidiary Guarantor to perform its
obligations hereunder, under the Notes or under the Subsidiary Guaranty
Agreement as from time to time may be reasonably requested by any such holder of
a Note; provided, that, so long as no Default or Event of Default has occurred
and is continuing, the Company and its Subsidiaries shall not be required to
prepare or deliver monthly financial statements or any other financial
statements other than those (1)

 

-17-



--------------------------------------------------------------------------------

described in Section 7.1(a), (b) or (c)(1) above, or (2) included in the
Company’s Form 10-Qs and Form 10-Ks.

Section 7.2.     Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

(a)        Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 and any Additional
Provision during the quarterly or annual period covered by the financial
statements then being furnished (including with respect to each such provision
that involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section (including an express
statement as to whether or not a Leverage Spike Period is then in effect and, if
so, the fiscal quarters covered thereby), and the calculation of the amount,
ratio or percentage then in existence. In the event that the Company or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2(c)) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

(b)        Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and

(c)        Subsidiary Guarantors – setting forth a list of all Subsidiaries that
are Subsidiary Guarantors and certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3.     Visitation. The Company shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:

(a)        No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the

 

-18-



--------------------------------------------------------------------------------

Company, which consent will not be unreasonably withheld) its independent public
accountants (it being understood that representatives of the Company may be
present at any such discussion with its independent public accountants, if
requested by such accountants), and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, and subject to Section 20, to make copies and
extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries, it being
understood that representatives of the Company may be present at any such
discussion with its independent public accountants, if required by such
accountants), all at such times and as often as may be requested.

Section 7.4.     Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

(a)        such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

(b)        the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://resmed.com as of the
date of the Closing;

(c)        such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(d)        the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

-19-



--------------------------------------------------------------------------------

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior or contemporaneous written notice, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Company will promptly e-mail them or deliver
such paper copies as are specifically requested, as the case may be, to such
holder.

SECTION 8.              PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. In the case of
each partial prepayment of the Notes pursuant to Section 8.7 or Section 8.8, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes being prepaid at such time in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal

 

-20-



--------------------------------------------------------------------------------

amount accrued to such date and the applicable Make-Whole Amount, if any. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount, if
any, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5.     Purchase of Notes. The Company will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

Section 8.6.     Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining

 

-21-



--------------------------------------------------------------------------------

Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (1) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (2) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(i) closest to and greater than such Remaining Average Life and (ii) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (A) 0.50%
plus (B) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (I) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (II) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.     Offer to Prepay Notes in the Event of a Change of Control.

 

-22-



--------------------------------------------------------------------------------

(a)        Notice of Change of Control or Control Event. The Company will,
within 10 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control of the Company or any Control Event, give
written notice of such Change of Control or Control Event to each holder of
Notes. If a Change of Control of the Company has occurred, such notice shall
contain and constitute an offer by the Company to prepay the Notes as described
in Section 8.7(b) and shall be accompanied by the certificate described in
Section 8.7(e).

(b)        Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on the
date specified in such offer (the “Change of Control Proposed Prepayment Date”)
which date shall be a Business Day not less than 30 days and not more than 60
days after the date of such offer (or if the Change of Control Proposed
Prepayment Date shall not be specified in such offer, the Change of Control
Proposed Prepayment Date shall be the Business Day nearest to the 30th day after
the date of such offer).

(c)        Acceptance; Rejection. A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Issuer at least five Business
Days prior to the Change of Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.

(d)        Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Change of
Control Proposed Prepayment Date.

(e)        Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (1) the Change of
Control Proposed Prepayment Date, (2) that such offer is made pursuant to this
Section 8.7 and that failure by a holder to respond to such offer by the
deadline established in Section 8.7(c) shall result in such offer to such holder
being deemed rejected, (3) the principal amount of each Note offered to be
prepaid, (4) the interest that would be due on each Note offered to be prepaid,
accrued to the Change of Control Proposed Prepayment Date, (5) that the
conditions of this Section 8.7 have been fulfilled and (6) in reasonable detail,
the nature and date of the Change of Control of the Company.

(f)        Change of Control Defined. “Change of Control” means, with respect to
any Person, any transaction or series of related transactions in which any
Unrelated Person or two or more Unrelated Persons acting in concert, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934 (the “Exchange Act”), except that an Unrelated Person or
any two or more Unrelated Persons

 

-23-



--------------------------------------------------------------------------------

acting in concert shall be deemed to have “beneficial ownership” of all
securities that such Unrelated Person(s) have the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the outstanding
equity securities of such Person entitled to vote for members of the board of
directors or equivalent governing body of such Person on a fully diluted basis
(and taking into account all such securities that such Unrelated Person(s) have
the right to acquire pursuant to any option right). “Unrelated Person” means any
person (as such term is used in Section 13(d) and Section 14(d) of the Exchange
Act) other than (1) the Company or any Wholly-Owned Subsidiary, or (2) an
employee stock ownership plan or other employee benefit plan covering the
employees of the Company or any Subsidiary Guarantor and their Subsidiaries.

(g)        Control Event Defined. “Control Event” means the execution of any
definitive written agreement which, when fully performed by the parties thereto,
would result in a Change of Control of the Company.

Section 8.8.     Offer to Prepay Notes upon a Sale of Assets.

(a)        Notice and Offer. In the event of a sale, lease or other disposition
of a “substantial part” of the assets of the Company or any Subsidiary where the
Company has elected to apply the net proceeds of such sale, lease or other
disposition pursuant to Section 10.8(b), the Company shall, no later than the
120th day following the date of such sale, lease or other disposition, give
written notice of such event (a “Sale of Assets Prepayment Event”) to each
holder of Notes. Such notice shall contain, and shall constitute, an irrevocable
offer to prepay a Ratable Portion of the Notes held by such holder on the date
specified in such notice (the “Sale of Assets Prepayment Date”) which date shall
be a Business Day not less than 30 days and not more than 60 days after such
notice.

(b)        Acceptance and Payment. A holder of Notes may accept or reject the
offer to prepay pursuant to this Section 8.8 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 10 days prior to
the Sale of Assets Prepayment Date. A failure by a holder of the Notes to
respond to an offer to prepay made pursuant to this Section 8.8 shall be deemed
to constitute a rejection of such offer by such holder. If so accepted, such
offered prepayment in respect of the Ratable Portion of the Notes of each holder
that has accepted such offer shall be due and payable on the Sale of Assets
Prepayment Date. Such offered prepayment shall be made at 100% of the aggregate
Ratable Portion of the Notes of each holder that has accepted such offer,
together with interest on that portion of the Notes then being prepaid accrued
to the Sale of Assets Prepayment Date but without any Make-Whole Amount.

(c)        Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (1) the Sale of
Assets Prepayment Date; (2) that such offer is being made pursuant to this
Section 8.8 and that the failure by a holder to respond to such offer by the
deadline established in Section 8.8(b) shall result in such offer to such holder
being deemed rejected; (3) the Ratable Portion of each such Note offered to be

 

-24-



--------------------------------------------------------------------------------

prepaid; (4) the interest that would be due on the Ratable Portion of each such
Note offered to be prepaid, accrued to the Sale of Assets Prepayment Date;
(5) that the conditions of this Section 8.8 have been satisfied and (6) in
reasonable detail, a description of the nature and date of the Sale of Assets
Prepayment Event giving rise to such offer of prepayment.

Section 8.9.     Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, (a) except as set forth in clause
(b), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9.         AFFIRMATIVE COVENANTS.

The Company covenants that, so long as any of the Notes are outstanding:

Section 9.1.     Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.     Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3.     Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

Section 9.4.     Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5.     Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Section 10.2 and Section 10.8, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6.     Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7.     Subsidiary Guarantors.

(a)        The Company will cause each of its Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

(1)        execute a supplement to the Subsidiary Guaranty Agreement in the form
of Exhibit A thereto (a “Subsidiary Guaranty Supplement”); and

(2)        deliver the following to each holder of a Note:

 

-26-



--------------------------------------------------------------------------------

(i)        an executed counterpart of such Subsidiary Guaranty Supplement;

(ii)        a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1(b), 5.2(b), 5.6(b) and 5.7(b) of this Agreement (but with respect to such
Subsidiary, such Subsidiary Guaranty Supplement and the Subsidiary Guaranty
Agreement, as the case may be);

(iii)        all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and, where
applicable, good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty Supplement and the performance by such Subsidiary of
its obligations under the Subsidiary Guaranty Agreement; and

(iv)        to the extent an opinion of counsel is required to be or is
otherwise delivered under the relevant Material Credit Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary, such Subsidiary Guaranty Supplement and the
Subsidiary Guaranty Agreement as the Required Holders may reasonably request.

(b)        At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Subsidiary Guaranty Agreement and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (1) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement) under such Material Credit Facility, (2) at the time of, and after
giving effect to, such release and discharge, no Default or Event of Default
shall be existing, (3) no amount is then due and payable under the Subsidiary
Guaranty Agreement, (4) if in connection with such Subsidiary Guarantor being
released and discharged under any Material Credit Facility, any fee or other
form of consideration is given to any holder of Indebtedness under such Material
Credit Facility for such release, the holders of the Notes shall receive
equivalent consideration substantially concurrently therewith and (5) each
holder shall have received a certificate of a Responsible Officer certifying as
to the matters set forth in clauses (1) through (4). In the event of any such
release, for purposes of Section 10.7, all Indebtedness of such Subsidiary shall
be deemed to have been incurred concurrently with such release.

 

-27-



--------------------------------------------------------------------------------

Anything in this Section 9.7 to the contrary notwithstanding, a Foreign
Subsidiary that guarantees or is otherwise liable as a borrower or an additional
or co-borrower under a Material Credit Facility shall be deemed not to be a
guarantor, borrower or an additional or co-borrower of Indebtedness existing
under such Material Credit Facility for purposes of this Section 9.7 if such
Subsidiary shall have no obligations under such Material Credit Facility (or any
other agreement or instrument relating thereto) for the repayment of any
Indebtedness of the Company or any other Subsidiary outstanding thereunder
(whether upon default by any party to such Material Credit Facility (or
otherwise)) other than Indebtedness of another Foreign Subsidiary which
Subsidiary also satisfies the conditions of this sentence.

Section 9.8.     Most Favored Lender.

(a)        If on the date of the Closing or at any time thereafter the Company
shall be party to any Material Credit Facility or any amendment, modification or
supplement to an existing or future Material Credit Facility, which Material
Credit Facility includes (or which amendment, modification or supplement
incorporates) any Financial Covenant, and such Financial Covenant would be more
beneficial to the Purchasers or holders of Notes than the provisions of this
Agreement (any such provision, an “MFL Provision”), then the Company shall
provide an MFL Notice (as defined below). Any such MFL Provision, whether in
effect on the date of the Closing or thereafter, is and shall be deemed
automatically incorporated by reference into this Agreement (an “Additional
Provision”), mutatis mutandis, as if set forth fully herein, effective as of the
date when such MFL Provision is or shall have become effective under such
Material Credit Facility. Upon the request of the Required Holders, the Company
and the Required Holders shall enter into an additional agreement or an
amendment to this Agreement (as the Required Holders may request), evidencing
the incorporation of such Additional Provision substantially as provided for in
the applicable Material Credit Facility.

(b)        Provided that no Default or Event of Default has occurred and is
continuing (including as a result of a breach of an Additional Provision), (1)
if any MFL Provision that has been incorporated herein pursuant to clause (a) is
subsequently amended or modified in each relevant Material Credit Facility with
the effect that such MFL Provision is made less restrictive, the corresponding
Additional Provision shall be deemed amended or modified to the same effect in
this Agreement, effective as of the date when such amendment or modification of
the MFL Provision became effective under the last relevant Material Credit
Facility, (2) if any MFL Provision that has been incorporated herein pursuant to
clause (a) is subsequently waived under each relevant Material Credit Facility,
the corresponding Additional Provision shall be deemed waived under this
Agreement for the same time period as waived under all relevant Material Credit
Facilities and on the same terms and conditions as apply under the waiver most
favorable to the lender or lenders in relation to the relevant Material Credit
Facilities and (3) if any MFL Provision that has been incorporated herein
pursuant to clause (a) is subsequently removed or terminated from each relevant
Material Credit Facility or the Company is otherwise not required to comply
therewith under each relevant Material Credit Facility, then the Company shall,
effective as of the date when (i) the removal or termination of such MFL
Provision became effective under the last relevant Material Credit Facility, or
(ii) the requirement to comply therewith

 

-28-



--------------------------------------------------------------------------------

ceases to exist under the last relevant Material Credit Facility, in each case,
no longer be or remain obligated to comply with the corresponding Additional
Provision hereunder; provided, however, that, if in connection with any such
amendment or modification making an MFL Provision less restrictive in any
relevant Material Credit Facility, any such waiver of an MFL Provision under any
Material Credit Facility or any such removal or termination of the effectiveness
of an MFL Provision in any Material Credit Facility (in any such case, a
“Facility Covenant Loosening”) any consideration is provided to any lender or
lenders or agent in respect of such Material Credit Facility in consideration of
such Facility Covenant Loosening (other than amounts paid in satisfaction of
principal or interest under such Material Credit Facility upon the termination
thereof), then the Purchasers or holders of Notes shall be (concurrently with
the provision of such consideration to such lender, lenders or agent) be
provided with equivalent consideration to such consideration on a pro rata basis
for the loosening, waiver, removal or termination of the effectiveness of the
corresponding Additional Provision in this Agreement and no such loosening,
waiver, removal or termination of the effectiveness of such Additional Provision
in this Agreement shall be effective unless and until such equivalent
consideration is paid to the Purchasers and the holders of the Notes.

(c)        For the avoidance of doubt, each of the existing provisions in this
Agreement, including the covenants in Section 10, shall remain in this Agreement
regardless of whether any Additional Provisions are incorporated into, or
subsequently changed or removed from, this Agreement, unless amended or
otherwise modified in accordance with Section 17.

(d)        For purposes of this Section, “MFL Notice” means, in respect of any
MFL Provision that becomes included in any Material Credit Facility after the
date of the Closing, a written notice from a Responsible Officer to each
Purchaser and each holder of the Notes delivered promptly, and in any event
within 10 Business Days after the inclusion of such MFL Provision in such
Material Credit Facility (including by way of amendment or other modification of
any existing provision thereof), that refers to the provisions of this Section
and sets forth a reasonably detailed description of such MFL Provision
(including any defined terms used therein) and related explanatory calculations,
as applicable.

SECTION 10.        NEGATIVE COVENANTS.

The Company covenants that, so long as any of the Notes are outstanding:

Section 10.1.     Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any transaction
or group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

-29-



--------------------------------------------------------------------------------

Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person unless:

(a)        in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state or commonwealth thereof (including
the District of Columbia), and, if the Company is not such corporation or
limited liability company, (1) such corporation or limited liability company
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes and (2) such corporation or limited liability
company shall have caused to be delivered to each holder of any Notes an opinion
of nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;

(b)        in the case of any such transaction involving a Subsidiary Guarantor,
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state or commonwealth thereof
(including the District of Columbia) and, if such Subsidiary Guarantor is not
such corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement and (ii) the Company shall have caused to be delivered to each holder
of Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; or
(3) any other Person so long as the transaction is treated as a disposition of
all of the assets of such Subsidiary Guarantor for purposes of Section 10.8 and,
based on such characterization, would be permitted pursuant to Section 10.8;

(c)        in the case of any such transaction involving a Subsidiary that is
not a Subsidiary Guarantor, the successor formed by such consolidation or the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease all or substantially all of the assets of such Subsidiary as an entirety,
as the case may be, shall be (1) the Company, a Subsidiary Guarantor, such
Subsidiary or another Subsidiary; (2) a solvent corporation or limited liability
company (other than the Company, a Subsidiary Guarantor or another Subsidiary)
that concurrently becomes a Subsidiary; or (3) any other Person so long as the

 

-30-



--------------------------------------------------------------------------------

transaction is treated as a disposition of all of the assets of such Subsidiary
for purposes of Section 10.8 and, based on such characterization, would be
permitted pursuant to Section 10.8;

(d)        at the time such transaction or each transaction in such a series of
transactions occurs, each Subsidiary Guarantor reaffirms its obligations under
the Subsidiary Guaranty Agreement in writing at such time pursuant to
documentation that is reasonably acceptable to the Required Holders; and

(e)        immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty Agreement (in the case of any Subsidiary Guarantor), unless, in the
case of the conveyance, transfer or lease of substantially all of the assets of
a Subsidiary Guarantor, such Subsidiary Guarantor is released from the
Subsidiary Guaranty Agreement in accordance with Section 9.7(b) in connection
with or immediately following such conveyance, transfer or lease.

Section 10.3.    Line of Business. The Company will not, and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.

Section 10.4.    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (1) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (2) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

Section 10.5.    Liens. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:

(a)        Liens, if any, pursuant to this Agreement;

 

-31-



--------------------------------------------------------------------------------

(b)        Liens existing on the date of the Closing and listed on Schedule 10.5
and any renewals or extensions thereof, provided that (1) the property covered
thereby is not changed, (2) the amount secured or benefited thereby is not
increased except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (3) the direct or any contingent obligor with respect thereto is not
changed, and (4) and any renewal or extension of the Indebtedness secured or
benefited thereby is, on a pro forma basis, permitted by Section 10.6;

(c)        Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the Company or such
Subsidiary in accordance with GAAP;

(d)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the Company or such
Subsidiary;

(e)        pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)        easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Company or such Subsidiary;

(h)        Liens securing Indebtedness incurred to finance the purchase or
construction of real property used in the business of the Company or any
Subsidiary; provided that (1) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (2) the
principal amount of the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired or
constructed on the date of acquisition or construction, (3) any such Lien shall
be created contemporaneously with, or within 180 days after, the acquisition or
construction of such property, (4) the aggregate principal amount of all
Indebtedness secured by such Liens would, after giving effect to such
Indebtedness on a pro forma basis, be permitted by the limitation set forth in
Section 10.6 and (5) at the time of such incurrence and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

 

-32-



--------------------------------------------------------------------------------

(i)        Liens on property acquired by the Company or any Subsidiary in any
Permitted Acquisition that were in existence at the time of the acquisition of
such property; provided that (1) no such Lien was created in contemplation of
such acquisition, (2) each such Lien shall extend solely to the item or items of
property so acquired, (3) the aggregate principal amount of all Indebtedness
secured by such Liens would, after giving effect to such Indebtedness on a pro
forma basis, be permitted by the limitation set forth in Section 10.6 and (4) at
the time of such incurrence and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing;

(j)        Liens and negative pledges under agreements arising in the ordinary
course of business and constituting customary provisions restricting the
assignment thereof;

(k)        Liens created by or resulting from any litigation or legal proceeding
in the ordinary course of business, and not constituting an Event of Default;
provided that (1) any such Lien is currently being contested in good faith and
by appropriate proceedings diligently conducted, and adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary in
accordance with GAAP and (2) as a result of any such Lien, no material property
is subject to a material impending risk of loss or forfeiture;

(l)        rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any property; in each case, arising in the ordinary course of
business;

(m)       present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of property and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Company or any Subsidiary;

(n)        Liens encumbering customary deposits and margin deposits, and similar
Liens attaching to commodity trading accounts and other deposit or brokerage
accounts incurred in the ordinary course of business, provided the same are
limited to such deposits and accounts and such deposits or accounts are
otherwise permitted hereunder;

(o)        precautionary Liens and filings of financing statements under the
Uniform Commercial Code, covering assets sold or contributed to any Person
permitted hereunder; and

(p)        other Liens securing Indebtedness of the Company or any Subsidiary
not otherwise permitted by clauses (a) through (o), provided (1) the aggregate
principal amount of all Indebtedness secured by such Liens would, after giving
effect to such Indebtedness on a pro forma basis, be permitted by the
limitations set forth in Section 10.6 and Section 10.7 and (2) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing, provided, further, that notwithstanding
the foregoing, the Company will not, and will not permit any of its Subsidiaries
to, secure pursuant to this Section 10.5(p) any Indebtedness outstanding under

 

-33-



--------------------------------------------------------------------------------

or pursuant to any Material Credit Facility unless and until the Notes (and the
Subsidiary Guaranty Agreement and any other Guarantee delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including an intercreditor agreement and
opinions of counsel to the Company and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders.

For the purposes of this Section 10.5, any Person becoming a Subsidiary after
the date of the Closing shall be deemed to have incurred all of its then
outstanding Liens at the time it becomes a Subsidiary, and any Person extending,
renewing or refunding any Indebtedness secured by any Lien shall be deemed to
have incurred such Lien at the time of such extension, renewal or refunding.

Section 10.6.        Funded Debt to EBITDA. The Company will not, as of the last
day of any fiscal quarter of the Company, permit the ratio of Consolidated
Funded Debt to Consolidated EBITDA to exceed 3.50 to 1.00; provided that, for
the fiscal quarter in which any Material Acquisition is consummated and the
immediately following three fiscal quarters (each such period of four
consecutive fiscal quarters a “Leverage Spike Period”), such ratio shall not
exceed 4.00 to 1.00; provided, however, that (a) the Company may not have more
than three Leverage Spike Periods during the term of this Agreement and
(b) there must be at least one full fiscal quarter between the end of a Leverage
Spike Period and the start of another Leverage Spike Period. This ratio will be
calculated at the end of each reporting period for which this Agreement requires
the Company to deliver financial statements, using the results of the 12
consecutive month period ending with such reporting period.

Section 10.7.        Priority Debt. The Company will not, at any time, permit
the aggregate amount of all Priority Debt to exceed an amount equal to 10% of
Consolidated Tangible Assets determined as of the end of the then most recently
ended fiscal quarter of the Company.

Section 10.8.        Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets (including capital stock or similar equity
interests of Subsidiaries) of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold for fair market value and, at such time and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and an amount equal to the net proceeds received from such
sale, lease or other disposition (but only with respect to that portion of such
assets that exceeds the definition of “substantial part” set forth below) shall
be used within 180 days of such sale, lease or disposition, in any combination:

(a)        to acquire productive assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a fair market value at
least equal to the fair market value of such assets sold, leased or otherwise
disposed of; and/or

 

-34-



--------------------------------------------------------------------------------

(b)        to prepay or retire senior Indebtedness of the Company and/or a
Subsidiary, provided that in the course of making such application the Company
shall offer to prepay each outstanding Note in accordance with Section 8.8 in a
principal amount which equals the Ratable Portion for such Note. If any holder
of a Note fails to accept such offer of prepayment, then the Company shall
prepay or pay or cause to prepay or pay additional senior Indebtedness of the
Company or a Subsidiary in an amount equal to the Ratable Portion for such Note.

As used in this Section 10.8, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 365 consecutive days ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Tangible Assets, determined as of the end of the fiscal quarter of
the Company immediately preceding such sale, lease or other disposition;
provided that there shall be excluded from any determination of a “substantial
part” (1) any sale, lease or other disposition of assets in the ordinary course
of business of the Company and its Subsidiaries, (2) any sale, lease or other
disposition of assets from the Company to a Wholly-Owned Subsidiary or from any
Subsidiary to the Company or a Wholly-Owned Subsidiary and (3) any sale of
property acquired or constructed by the Company or any Subsidiary after the date
of the Closing to any Person within 180 days following the acquisition or
completion of construction of such property by the Company or such Subsidiary if
the Company or such Subsidiary shall concurrently with such sale, lease such
property, as lessee.

SECTION 11.        EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)        the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)        the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

(c)        the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10 or any Additional Provision; or

(d)        the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in the Subsidiary Guaranty Agreement and such
default is not remedied within 30 days after the earlier of (1) a Responsible
Officer obtaining actual knowledge of such default and (2) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

 

-35-



--------------------------------------------------------------------------------

(e)        (1) any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(2) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in the
Subsidiary Guaranty Agreement or any writing furnished in connection with the
Subsidiary Guaranty Agreement proves to have been false or incorrect in any
material respect on the date as of which made; or

(f)        (1) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $75,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (2) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least $75,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (i) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $75,000,000 (or its equivalent in the relevant currency of payment), or
(y) one or more Persons have the right to require the Company or any Subsidiary
so to purchase or repay such Indebtedness; or

(g)        the Company or any Significant Subsidiary (1) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(2) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (3) makes
an assignment for the benefit of its creditors, (4) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (5) is
adjudicated as insolvent or to be liquidated, or (6) takes corporate action for
the purpose of any of the foregoing; or

(h)        a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering

 

-36-



--------------------------------------------------------------------------------

the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

(i)        any event occurs with respect to the Company or any Significant
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

(j)        one or more final judgments or orders for the payment of money
aggregating in excess of $75,000,000 (or its equivalent in the relevant currency
of payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(k)        if (1) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(3) there is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA, (4) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (5) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (6) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (7) the Company or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (8) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(9) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (1) through
(9) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

-37-



--------------------------------------------------------------------------------

(l)        the Subsidiary Guaranty Agreement shall cease to be in full force and
effect, any Subsidiary Guarantor or any Person acting on behalf of any
Subsidiary Guarantor shall contest in any manner the validity, binding nature or
enforceability of the Subsidiary Guaranty Agreement, or the obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty Agreement are not or cease to
be legal, valid, binding and enforceable in accordance with the terms of the
Subsidiary Guaranty Agreement, in each case, other than in respect of a
Subsidiary Guarantor released from the Subsidiary Guaranty Agreement in
accordance with Section 9.7(b).

SECTION 12.        REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration.

(a)        If an Event of Default with respect to the Company described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(1) of Section 11(g) or described in clause (6) of Section 11(g) by virtue of
the fact that such clause encompasses clause (1) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b)        If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)        If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate) and
(y) the Make-Whole Amount determined in respect of such principal amount, shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Subsidiary Guaranty Agreement, or for an injunction against a
violation of

 

-38-



--------------------------------------------------------------------------------

any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty Agreement or any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13.        REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 

-39-



--------------------------------------------------------------------------------

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a) or Schedule 1(b), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred (a) to any Specified
Competitor, (b) to any Other Competitor, provided that the limitation contained
in this clause (b) shall not apply during any period when a Default or an Event
of Default has occurred and is continuing, and (c) in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes of a series, one Note of such series may
be in a denomination of less than $100,000. Any transferee, by its acceptance of
a Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.3.

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)        in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)        in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

-40-



--------------------------------------------------------------------------------

SECTION 14.        PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.

 

-41-



--------------------------------------------------------------------------------

SECTION 15.        EXPENSES, ETC.

Section 15.1.    Transaction Expenses.   Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Subsidiary Guaranty Agreement or the Notes (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Subsidiary
Guaranty Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Subsidiary Guaranty Agreement or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes and by the Subsidiary Guaranty
Agreement and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO provided, that such costs and expenses under this clause (c) shall
not exceed $3,500. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (1) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (2) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (3) any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Notes by the Company.

Section 15.2.    Certain Taxes.   The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or the Subsidiary
Guaranty Agreement or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States or any other jurisdiction
where the Company or any Subsidiary Guarantor has assets or of any amendment of,
or waiver or consent under or with respect to, this Agreement or the Subsidiary
Guaranty Agreement or of any of the Notes, and to pay any value added tax due
and payable in respect of reimbursement of costs and expenses by the Company
pursuant to this Section 15, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Company hereunder.

Section 15.3.    Survival.   The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any

 

-42-



--------------------------------------------------------------------------------

Provision of this Agreement, the Subsidiary Guaranty Agreement or the Notes, and
the termination of this Agreement.

SECTION 16.        SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and the
Subsidiary Guaranty Agreement embody the entire agreement and understanding
between each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

SECTION 17.        AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a)        no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

(b)        no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (1) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (3) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17 or 20.

Section 17.2.    Solicitation of Holders of Notes.

(a)        Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or the Subsidiary Guaranty Agreement. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or the Subsidiary
Guaranty Agreement to each holder of a Note promptly following the

 

-43-



--------------------------------------------------------------------------------

date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b)        Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of the Subsidiary Guaranty Agreement or of any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

(c)        Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or the Subsidiary Guaranty Agreement by a holder of a Note that
has transferred or has agreed to transfer its Note to (1) the Company, (2) any
Subsidiary or any other Affiliate or (3) any other Person in connection with, or
in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Subsidiary Guaranty Agreement applies equally
to all holders of Notes and is binding upon them and upon each future holder of
any Note and upon the Company without regard to whether such Note has been
marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon.
No course of dealing between the Company and any holder of a Note and no delay
in exercising any rights hereunder or under any Note or under the Subsidiary
Guaranty Agreement shall operate as a waiver of any rights of any holder of such
Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guaranty Agreement or the Notes, or have directed the taking of any action
provided herein or in the Subsidiary Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

 

-44-



--------------------------------------------------------------------------------

SECTION 18.         NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:

(1)        if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,

(2)        if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(3)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Administrative Officer & Global
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.        REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

SECTION 20.        CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by

 

-45-



--------------------------------------------------------------------------------

such Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (1) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (2) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (5) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (6) any federal or state regulatory authority having jurisdiction
over such Purchaser, (7) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (8) any other Person
to which such delivery or disclosure may be necessary or appropriate (i) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Purchaser is a party or (iv) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or the Subsidiary Guaranty
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

-46-



--------------------------------------------------------------------------------

SECTION 21.        SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22.         MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Section 22.2.    Accounting Terms.

(a)        All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP.

(b)        If the Company notifies the holders of Notes that, in its reasonable
opinion, or if the Required Holders notify the Company that, in their reasonable
opinion, as a result of any change in GAAP from time to time (a “Subsequent
Change”), any of the financial covenants contained in this Agreement or any of
the defined terms used therein no longer apply as intended such that such
covenants are materially more or less restrictive to the Company than are such
covenants immediately prior to giving effect to such Subsequent Change, the
Company and the holders of Notes shall negotiate in good faith to reset or amend
such covenants or defined terms so as to negate such Subsequent Change, or to
establish alternative covenants or defined terms. Until the Company and the
Required Holders so agree to reset, amend or establish alternative covenants or
defined terms, the financial covenants contained in this Agreement, together
with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined assuming that the

 

-47-



--------------------------------------------------------------------------------

Subsequent Change shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period.

(c)        Except as otherwise specifically provided herein, (1) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (2) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), (i) any election by
the Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made and (ii) the determination of whether a lease is to
be treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of Accounting Standards Update No. 2016-02, Leases (Topic
842), as issued by the Financial Accounting Standards Board on February 25,
2016.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and

 

-48-



--------------------------------------------------------------------------------

assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of one or more limited liability companies (or the unwinding
of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial

(a)        The parties hereto irrevocably submit to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement or the Notes. To the fullest extent permitted
by applicable law, the parties hereto irrevocably waive and agree not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(b)        The parties hereto agree, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.7(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

 

-49-



--------------------------------------------------------------------------------

(c)        The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (1) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (2) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d)        Nothing in this Section 22.7 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)        THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-50-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, RESMED INC.

By    /s/ David Pendarvis

Name: David Pendarvis Title: Secretary

 

-51-



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY By:    MetLife Investment Advisors, LLC, its
  Investment Manager METLIFE INSURANCE K.K. By:   MetLife Investment Advisors,
LLC, its   Investment Manager METROPOLITAN PROPERTY AND CASUALTY    INSURANCE
COMPANY By:   MetLife Investment Advisors, LLC, its   Investment Manager

By:  

/s/ John A. Wills

Name: John A. Wills Title: Managing Director LINCOLN BENEFIT LIFE COMPANY By:  
MetLife Investment Advisors, LLC, its   Investment Manager

By:  

/s/ Frank O. Monfalcone

Name: Frank O. Monfalcone Title: Managing Director SWISS RE LIFE & HEALTH
AMERICA, INC. By:   MetLife Investment Advisors, LLC, its   Investment Manager
By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Managing Director

 

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

RSUI INDEMNITY COMPANY

By: 

 

MetLife Investment Advisors, LLC, its

 

Investment Manager

By:

 

/s/ Frank O. Monfalcone

Name: Frank O. Monfalcone

Title: Managing Director

 

TRANSATLANTIC REINSURANCE COMPANY

By:

 

MetLife Investment Advisors, LLC, its

 

Investment Manager

By:

 

/s/ Frank O. Monfalcone

Name: Frank O. Monfalcone

Title: Managing Director

 

ZURICH GLOBAL, LTD.

By:

 

MetLife Investment Advisors, LLC, its

 

Investment Manager

ZURICH AMERICAN INSURANCE COMPANY

By:

 

MetLife Investment Advisors, LLC, its

 

Investment Manager

By:

 

/s/ Judith A. Gulotta

Name: Judith A. Gulotta

Title: Managing Director

 

PENSION AND SAVINGS COMMITTEE, ON BEHALF     OF THE ZURICH AMERICAN INSURANCE
    COMPANY MASTER RETIREMENT TRUST By:   MetLife Investment Advisors, LLC, its
  Investment Manager

By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Managing Director

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

PENSIONSKASSE DES BUNDES PUBLICA

By: MetLife Investment Management Limited,
its Investment Manager

By:   /s/ Ewan Macaulay

Name:   Ewan Macaulay

Title:   Authorised Signatory

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NEW YORK LIFE INSURANCE COMPANY

By:

 

/s/ Andrew Leisman

Name:

 

Andrew Leisman

Title:

 

Corporate Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: NYL Investors LLC, its Investment Manager

By:

 

/s/ Andrew Leisman

Name:

 

Andrew Leisman

Title:

 

Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By: NYL Investors LLC, its Investment Manager

By:

 

/s/ Andrew Leisman

Name:

 

Andrew Leisman

Title:

 

Director

 

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), As
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By:  New York Life Insurance Company, its attorney-in-fact

 

By: /s/ Andrew Leisman                 
                                                

 

Name: Andrew Leisman                                                            
     

 

Title: Corporate Vice President               
                                      

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE NORTHWESTERN MUTUAL  LIFE INSURANCE COMPANY

    By:

  Northwestern Mutual Investment
Management Company, LLC, its
investment adviser

 

By:   /s/ Bradley T. Kunath                                      Name: Bradley
T. Kunath Title: Managing Director

 

THE NORTHWESTERN MUTUAL  LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

By:   /s/ Bradley T. Kunath                                      Name: Bradley
T. Kunath Title: Authorized Representative

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:   Barings LLC, as Investment Adviser By:  

/s/ James Moore

Name: James Moore Title: Managing Director

 

YF LIFE INSURANCE INTERNATIONAL LIMITED By:   Barings LLC, as Investment Adviser
By:  

/s/ James Moore

Name: James Moore Title: Managing Director

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE   LINCOLN   NATIONAL   LIFE   INSURANCE COMPANY

By:   Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact

By:   /s/ Frank LaTorraca                 Name:   Frank LaTorraca Title:  
Senior Vice President

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NATIONWIDE LIFE INSURANCE COMPANY NATIONWIDE LIFE AND ANNUITY INSURANCE
  COMPANY By:   /s/ Thomas A. Gleason Name: Thomas A. Gleason Title:
  Authorized Signatory

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AB US DIVERSIFIED CREDIT BM FUND By:     AllianceBernstein  LP,  its  Investment
  Advisor By:   /s/ Amy Judd Name: Amy Judd Title:  Senior Vice President

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AXA EQUITABLE LIFE INSURANCE COMPANY

By:

 

/s/ Amy Judd

Name: Amy Judd

Title:  Investment Officer

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

By:

 

/s/ Lee Martin

Name: Lee Martin

Title:  Vice President

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

FIPPGV/PX (INTERNATIONAL) LTD.

By:

  /s/ Laurie A. Harding

Name: Laurie A. Harding

Title:  Director

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

JACKSON NATIONAL LIFE INSURANCE  COMPANY

By:

 

PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company

By:

 

/s/ Elena Unger                                                         

Name: Elena Unger                                                         

Title: Vice President                                                       

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

PRINCIPAL LIFE INSURANCE COMPANY

By:

 

Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By:

 

/s/ Colin Pennycooke                                                         

Name: COLIN PENNYCOOKE, Counsel                              

Title:                                                                
                          

By:

 

/s/ Alex P. Montz                                                          
     

Name: ALEX P. MONTZ, COUNSEL                                   

Title:                                                               
                           

 

 

PRINCIPAL    REINSURANCE    COMPANY    OF     

  DELAWARE

By:

 

Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By:

 

/s/ Colin Pennycooke                                                         

Name: COLIN PENNYCOOKE, Counsel                              

Title:                                                                
                          

By:

 

/s/ Alex P. Montz                                                          
     

Name: ALEX P. MONTZ, COUNSEL                                   

Title:                                                               
                           

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

PRINCIPAL    REINSURANCE    COMPANY     OF
  DELAWARE II

By:

 

Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By:

 

/s/ Colin Pennycooke                                                         

Name: COLIN PENNYCOOKE, Counsel                              

Title:                                                                
                          

By:

 

/s/ Alex P. Montz                                                          
     

Name: ALEX P. MONTZ, COUNSEL                                   

Title:                                                               
                           

 

 

PRINCIPAL    LIFE    INSURANCE     COMPANY    -    

  PRINCIPAL    PRT    SEPARATE     ACCOUNT

By:

 

Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By:

 

/s/ Colin Pennycooke                                                         

Name: COLIN PENNYCOOKE, Counsel                              

Title:                                                                
                          

By:

 

/s/ Alex P. Montz                                                          
     

Name: ALEX P. MONTZ, COUNSEL                                   

Title:                                                               
                           

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

  

 

PACIFIC LIFE INSURANCE COMPANY

By:   /s/ Cathy L. Schwartz

Name:   Cathy L. Schwartz

Title:   Assistant Vice President

 

By:   /s/ Peter S. Fiek

Name:   Peter S. Fiek

Title:   Assistant Secretary

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

  

 

TRANSAMERICA PREMIER LIFE INSURANCE

   COMPANY

By:  

AEGON USA Investment Management,

LLC, its investment manager

By:   /s/ Christopher D. Pahlke

Name:   Christopher D. Pahlke Title:   Vice President

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

  

 

STATE FARM LIFE INSURANCE COMPANY By:   /s/ Julie Hoyer

Name:   Julie Hoyer Title:   Investment Executive

 

By:   /s/ Jeffrey Attwood

Name:   Jeffrey Attwood Title:   Investment Professional

 

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By:   /s/ Julie Hoyer

Name:   Julie Hoyer Title:   Investment Executive

 

By:   /s/ Jeffrey Attwood

Name:   Jeffrey Attwood Title:   Investment Professional

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

By:

 

/s/ Jeffrey A. Fossell

Name: Jeffrey A. Fossell

Title: Authorized Signatory

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: Cigna Investments, Inc. as authorized agent

By:

 

/s/ Christopher D. Potter

Name:

 

Christopher D. Potter

Title:

 

Managing Director

CIGNA LIFE INSURANCE COMPANY OF NEW YORK

By: Cigna Investments, Inc. as authorized agent

By:

 

/s/ Christopher D. Potter

Name:

 

Christopher D. Potter

Title:

 

Managing Director

LIFE INSURANCE COMPANY OF NORTH AMERICA

By: Cigna Investments, Inc. as authorized agent

By:

 

/s/ Christopher D. Potter

Name:

 

Christopher D. Potter

Title:

 

Managing Director

   

 

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

CIGNA HEALTH AND LIFE INSURANCE COMPANY

By: Cigna Investments, Inc. as authorized agent

By:

 

/s/ Christopher D. Potter

Name:

 

Christopher D. Potter

Title:

 

Managing Director

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby        

accepted and agreed to as

of the date hereof.

 

CATHOLIC UNITED FINANCIAL

BLUE CROSS AND BLUE SHIELD  OF FLORIDA, INC.

WESTERN FRATERNAL LIFE ASSOCIATION

UNITEDHEALTHCARE INSURANCE COMPANY

OPTUM BANK, INC.

By: Securian Asset Management, Inc. By: /s/ Drew R.
Smith                                                  Name:     Drew R.
Smith                                                Title:       Vice
President                                              

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

      AMERICAN FAMILY LIFE INSURANCE COMPANY   

By: /s/ David L. Voge                                    

  

Name: David L. Voge

  

Title: Director Private Markets

 

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

CMFG LIFE INSURANCE COMPANY

By:  MEMBERS Capital Advisors, Inc., as

        Investment Advisor

By: /s/ Allen R. Cantrell                                         

Name: Allen R. Cantrell

Title:   Managing Director, Investments

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GENWORTH MORTGAGE INSURANCE COMPANY

By:  

/s/ Stuart Shepetin

Name: Stuart Shepetin Title: Investment Officer

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

LIFE INSURANCE COMPANY OF THE SOUTHWEST

By:   /s/ Ken Weliczka

Name: Ken Weliczka Title: Head of Private Placements Sentinel           Asset
Management, Inc.

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

By:   /s/ David Divine

Name:  David Divine Title:    Senior Portfolio Manager

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Provision” is defined in Section 9.8.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of the Closing, by which the Company and/or any of
its Subsidiaries directly or indirectly (a) acquires any ongoing business or all
or substantially all of the assets of any Person engaged in any ongoing
business, whether through a purchase of assets, a merger or otherwise,
(b) acquires control of securities of a Person engaged in an ongoing business
representing more than 50% of the ordinary voting power for the election of
directors or other governing position if the business affairs of such Person are
managed by a board of directors or other governing body or (c) acquires control
of more than 50% of the interests having, directly or indirectly, power to
direct or cause the direction of management or policies of any partnership,
joint venture, limited liability company, business trust or other Person engaged
in an ongoing business that is not managed by a board of directors or other
governing body.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease payments under the

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in San Diego, California or New York City are required or
authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Change of Control” is defined in Section 8.7(f).

“Change of Control Proposed Prepayment Date” is defined in Section 8.7(b).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Competitor” means any Person who is primarily engaged in a principal line of
business in which the Company and its Subsidiaries are engaged on the date of
the Closing and described in the Memorandum; provided, however, that the term
“Competitor” shall exclude any Person that is an Institutional Investor and
that, but for this proviso, would fall within the definition of “Competitor”
solely through the holding of passive investments in a Competitor.

“Confidential Information” is defined in Section 20.

“Consolidated EBITDA” means, with respect to any fiscal period, EBITDA of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, consistently applied.

 

A-2



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of the date of any determination thereof,
Funded Debt of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, consistently applied.

“Consolidated Tangible Assets” means, as of the date of any determination
thereof, the total amount of all assets of the Company and its Subsidiaries
minus all goodwill and other intangible assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
consistently applied.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Control Event” is defined in Section 8.7(g).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is the greater of
(a) 2.00% above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (b) 2.00% over the rate of interest publicly announced by Bank
of America, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“EBITDA” means, with respect to any fiscal period, and any Person, the sum of
(a) Net Income of such Person for that period, plus (b) any non-operating,
non-recurring loss (not to exceed $30,000,000) reflected in such Net Income,
minus (c) any non-operating, non-recurring gain (not to exceed $30,000,000)
reflected in such Net Income, plus (d) Interest Expense of such Person for that
period, plus (e) payment or provision for income taxes for that period, plus
(f) depreciation, amortization and all other expenses actually taken in
connection with equity-based compensation or awards pursuant to Accounting
Standards Codification Topic No. 718 for that period, in each case as determined
in accordance with GAAP, consistently applied. For the avoidance of doubt, for
purposes of calculating EBITDA of the Company with respect to any period in
which a Permitted Acquisition occurred, such Permitted Acquisition shall be
deemed to have occurred on the first day of such period. Accordingly, as to any
such period Net Income, Interest Expense, expense for taxes paid or accrued and
each other component contained in the definition of “EBITDA” shall be deemed to
include the actual results of the Permitted Acquisition on a pro forma
consolidated basis with the Company as if such Permitted Acquisition had
occurred on the first day of such period.

 

A-3



--------------------------------------------------------------------------------

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Facility Covenant Loosening” is defined in Section 9.8(b).

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of the
Closing (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which, in either
case, facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to section 1471(b)(1) of the Code.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Company and/or any Subsidiary to:

(a)        maintain a specified level of net worth, shareholders’ equity, total
assets, cash flow or net income;

(b)        maintain any relationship of any component of its capital structure
to any other component thereof (including the relationship of indebtedness,
subsidiary indebtedness, senior indebtedness, secured indebtedness or
subordinated indebtedness to total capitalization, total assets or to net
worth); or

(c)        maintain any measure of its ability to service its indebtedness
(including exceeding any specified ratio of revenues, cash flow or net income to
indebtedness, interest expense, capital expenditures and/or scheduled payments
of indebtedness).

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary that is
organized under the laws of any state or commonwealth of the United States or
the District of Columbia.

 

A-4



--------------------------------------------------------------------------------

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness described in clause (g) of the definition thereof).

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States and (b) for purposes of Section 9.6, with respect
to any Subsidiary, generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in the jurisdiction of organization of such Subsidiary. The term
“consistently applied,” as used in connection with the term GAAP, means that the
accounting principles applied are consistent in all material respects with those
applied at prior dates or for prior periods.

“Governmental Authority” means

(a)      the government of

(1)        the United States or any state or other political subdivision
thereof, or

(2)        any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (d) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such

 

A-5



--------------------------------------------------------------------------------

obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collections in the ordinary course of business. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made (unless such Guarantee is limited by its terms to a lesser
amount, in which case to the extent of such amount) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The amount of any other
Guarantee shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with FASB Statement No. 5, should be) quantified and
reflected or disclosed in the consolidated financial statements of the Company.
The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 8.8, 12, 17.2 and 18 and any related definitions in this
Schedule A, “holder” shall mean the beneficial owner of such Note whose name and
address appears in such register.

“INHAM Exemption” is defined in Section 6.3(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial) issued for the account of
such Person, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than (1) trade and other accounts payable in the
ordinary course of

 

A-6



--------------------------------------------------------------------------------

business and (2) contingent payments in connection with any Permitted
Acquisition except to the extent such payments would be required to be included
as a liability on a balance sheet prepared in accordance with GAAP);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being financed by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that if such indebtedness is non-recourse to such Person,
the amount of such indebtedness shall be deemed to be the fair market value of
the assets securing such indebtedness as reflected in the books and records of
such Person;

(f)        Capital Leases and Synthetic Lease Obligations;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any capital stock or similar equity
interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; provided that,
Indebtedness under this clause (g) shall be excluded from the calculation of
“Funded Debt;” and

(h)        without duplication, all Guarantees of such Person in respect of any
of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $15,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for such fiscal period by such Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “Interest Expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for such fiscal period by such Person under Capital Lease

 

A-7



--------------------------------------------------------------------------------

Obligations that should be treated as interest in accordance with Financial
Accounting Standards Board Statement No. 13.

“Leverage Spike Period” is defined in Section 10.6.

“Lien” means, with respect to any Person, any mortgage, pledge, hypothecation,
assignment for security, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease (other than a precautionary financing
statement with respect to a lease that is not in the nature of a security
interest) having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means a Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing; provided that in the event the consummation of any such Acquisition
shall not have occurred on or prior to the date that is four months following
the signing of the applicable Limited Condition Acquisition Agreement, such
Acquisition shall no longer constitute a Limited Condition Acquisition
hereunder.

“Limited Condition Acquisition Agreement” means a definitive acquisition
agreement for a Limited Condition Acquisition.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition” means a Permitted Acquisition by the Company or any
Subsidiary having total consideration paid or payable (including all
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Company and its Subsidiaries after giving effect to such Permitted
Acquisition and the maximum amount of all deferred payments, including earnouts)
of greater than $150,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of the
Subsidiary Guarantors to perform their obligations under the Subsidiary Guaranty
Agreement or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty Agreement.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a)        the Amended and Restated Credit Agreement dated as of April 17, 2018
by and among the Company, as borrower, MUFG Union Bank, N.A., as administrative
agent,

 

A-8



--------------------------------------------------------------------------------

joint lead arranger, joint book runner, swing line lender and L/C issuer,
Westpac Banking Corporation, as syndication agent, joint lead arranger and joint
book runner, and the other lenders party thereto, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof;

(b)        the Syndicated Facility Agreement; and

(c)        any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of the Closing by the Company
or any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $100,000,000 (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency); and if no Credit
Facility or Credit Facilities equal or exceed such amounts, then the largest
Credit Facility (other than an intercompany loan agreement) shall be deemed to
be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“Memorandum” is defined in Section 5.3.

“MFL Notice” is defined in Section 9.8(d).

“MFL Provision” is defined in Section 9.8(a).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Net Income” means, with respect to any fiscal period, and any Person, the net
income of such Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, consistently applied.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States by the Company or any
Subsidiary primarily for the benefit of employees of the Company or one or more
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

A-9



--------------------------------------------------------------------------------

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Other Competitor” means each Competitor other than a Specified Competitor.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Acquisition” means any Acquisition by any Person (as applicable, the
“acquiror”) of all or substantially all of the assets and/or capital stock of
another Person or of a business unit engaged in the same or a similar or related
line of business as that of the acquiror (the “target”), provided that, to the
extent applicable, such Acquisition shall have been approved by a requisite
majority of the shareholders, and a disinterested majority of the board of
directors (or an equivalent governing body) of, the target; provided further
that no Default or Event of Default shall exist at the time of such Acquisition
or occur after giving effect to such Acquisition. Notwithstanding the foregoing,
solely with respect to a Limited Condition Acquisition, the requirement that no
Default or Event of Default exist shall be determined at the time of the
execution of the Limited Condition Acquisition Agreement; provided that, in no
event shall a Default or Event of Default under Section 11(a), Section 11(h),
Section 11(g) or Section 11(i), exist either at the time of execution of the
Limited Condition Acquisition Agreement or the date of consummation of such
Limited Condition Acquisition. The Company shall provide each holder of Notes
with not less than five Business Days’ prior written notice before entering into
any proposed Limited Condition Acquisition Agreement; provided that Required
Holders may, in their sole discretion, require less than five Business Days’
prior notice or waive such notice requirement.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Priority Debt” means, as of the date of any determination thereof, without
duplication, the sum of (a) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company) but excluding
(1) unsecured Indebtedness owing to the Company or a Wholly-Owned Subsidiary,
(2) unsecured Indebtedness outstanding at the time such Person became a
Subsidiary, provided that such Indebtedness shall not have been incurred in
contemplation of such Person becoming a Subsidiary, (3) unsecured Indebtedness
of ResMed Proprietary Limited under the Syndicated Facility Agreement in an
aggregate principal amount not to exceed $200,000,000 (or the equivalent of such
amount in the relevant currency of payment) at any one time outstanding

 

A-10



--------------------------------------------------------------------------------

and all unsecured Guarantees thereof by Foreign Subsidiaries and (4) all
unsecured Indebtedness of any Subsidiary that has also guaranteed the Notes
pursuant to the Subsidiary Guaranty Agreement and (b) all Indebtedness of the
Company and its Subsidiaries secured by Liens other than Indebtedness secured by
Liens permitted by subparagraphs (a) through (o), inclusive, of Section 10.5.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.3(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.3(d).

“Ratable Portion” for any Note means an amount equal to the product of (a) that
portion of the net proceeds from a sale of assets being applied to the payment
or prepayment of Indebtedness pursuant to Section 10.8(b) multiplied by (b) a
fraction, the numerator of which is the aggregate outstanding principal amount
of such Note and the denominator of which is the aggregate outstanding principal
amount of all senior Indebtedness of the Company or a Restricted Subsidiary
receiving any repayment or prepayment (or offer thereof) pursuant to
Section 10.8(b).

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“ResMed Proprietary Limited” means ResMed Proprietary Limited, a company formed
under the laws of Australia.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

A-11



--------------------------------------------------------------------------------

“Sale of Assets Prepayment Date” is defined in Section 8.8(a).

“Sale of Assets Prepayment Event” is defined in Section 8.8(a).

“SEC” means the Securities and Exchange Commission of the United States.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Significant Subsidiary” means (a) a Subsidiary Guarantor, (b) a Subsidiary that
either (1) had net income for the fiscal year then most recently ended in excess
of five percent of Consolidated EBITDA for such fiscal year or (2) had assets in
excess of five percent of the total assets of the Company and its Subsidiaries
on a consolidated basis as at the end of the fiscal year then most recently
ended and (c) ResMed Proprietary Limited.

“Source” is defined in Section 6.3.

“Specified Competitor” means each of the Persons listed on Schedule 13.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Static GAAP” is defined in Section 22.2(b).

“Subsequent Change” is defined in Section 22.2(b).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its

 

A-12



--------------------------------------------------------------------------------

Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Subsidiary Guaranty Agreement or a Subsidiary Guaranty Supplement thereto.

“Subsidiary Guaranty Agreement” is defined in Section 2.2.

“Subsidiary Guaranty Supplement” is defined in Section 9.7(a)(1).

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Syndicated Facility Agreement” the Syndicated Facility Agreement dated as of
April 17, 2018 by and among ResMed Proprietary Limited, as borrower, the
Company, as parent, MUFG Union Bank, N.A., as administrative agent, joint lead
arranger, joint book runner, Westpac Banking Corporation, as syndication agent,
joint lead arranger and joint book runner, and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or

 

A-13



--------------------------------------------------------------------------------

possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“United States” means the United States of America.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unrelated Person” is defined in Section 8.7(h).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-14



--------------------------------------------------------------------------------

FORM OF SERIES A NOTE

RESMED INC.

3.24% SERIES A SENIOR NOTE DUE JULY 10, 2026

 

No. AR-__

 

$___________

  

__________ __, 20__

 

PPN: 761152 A*8

FOR VALUE RECEIVED, the undersigned, RESMED INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to ____________, or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on July 10, 2026 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.24% per annum from the date hereof, payable
semiannually, on the 10th day of January and July in each year, commencing with
the January 10th or July 10th next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (1) on any overdue payment of interest and
(2) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.24% or (ii) 2.00% over the rate of interest
publicly announced by Bank of America, N.A. from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 10, 2019 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

 

SCHEDULE 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

RESMED INC. By       Its

 

1(a)-2



--------------------------------------------------------------------------------

FORM OF SERIES B NOTE

RESMED INC.

3.45% SERIES B SENIOR NOTE DUE JULY 10, 2029

No. BR-__

 

$___________

  

__________ __, 20__

 

PPN: 761152 A@6

FOR VALUE RECEIVED, the undersigned, RESMED INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to ____________, or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on July 10, 2029 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.45% per annum from the date hereof, payable
semiannually, on the 10th day of January and July in each year, commencing with
the January 10th or July 10th next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (1) on any overdue payment of interest and
(2) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.45% or (ii) 2.00% over the rate of interest
publicly announced by Bank of America, N.A. from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 10, 2019 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

 

SCHEDULE 1(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

RESMED INC. By       Its



--------------------------------------------------------------------------------

EXHIBIT SGA            —        Form of Subsidiary Guaranty Agreement

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

Dated as of [__________ __], 20[__]

Re:

3.24% Series A Senior Notes due July 10, 2026

3.45% Series B Senior Notes due July 10, 2029

of

RESMED INC.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  HEADING                 

PAGE

 

SECTION 1.

 

Definitions

     3  

SECTION 2.

 

Guaranty of Notes and Note Agreement

     3  

SECTION 3.

 

Guaranty of Payment and Performance

     4  

SECTION 4.

 

General Provisions Relating to the Guaranty

     4  

SECTION 5.

 

Representations and Warranties of the Guarantors

     9  

SECTION 6.

 

Amendments, Waivers and Consents

     10  

SECTION 7.

 

Notices

     11  

SECTION 8.

 

Miscellaneous

     12  

Exhibit A

 

Subsidiary Guaranty Supplement

  

 

E-SGA-1



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

Re:

3.24% Series A Senior Notes due July 10, 2026

3.45% Series B Senior Notes due July 10, 2029

of

ResMed Inc.

 

This SUBSIDIARY GUARANTY AGREEMENT dated as of [__________ __], 20[__] (this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form set forth as Exhibit A hereto (a “Subsidiary Guaranty Supplement”) (which
parties are hereinafter referred to individually as a “Guarantor” and
collectively as the “Guarantors”).

R E C I T A L S

A.        Each Guarantor is a direct or indirect wholly-owned Subsidiary of
ResMed Inc., a Delaware corporation (the “Company”).

B.        The Company has entered into a Note Purchase Agreement dated as of
July 10, 2019 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Note Agreement”) with each of the purchasers
listed in the Purchaser Schedule attached thereto (collectively, the
“Purchasers”), providing for, among other things, the issue and sale by the
Company to the Purchasers of $500,000,000 aggregate principal amount of its
senior notes, of which (1) $250,000,000 aggregate principal amount shall be its
3.24% Series A Senior Notes due July 10, 2026 (the “Series A Notes”) and (2)
$250,000,000 aggregate principal amount shall be its 3.45% Series B Senior Notes
due July 10, 2029 (the “Series B Notes”; collectively with the Series A Notes
and together with each note issued in substitution therefor, the “Notes”). The
Purchasers together with their respective successors and assigns are
collectively referred to herein as the “Holders.”

C.        The Purchasers have required as a condition of their purchase of the
Notes that the Company cause each of the undersigned to enter into this Guaranty
and, as set forth in Section 9.7(a) of the Note Agreement, to cause certain
other Subsidiaries from time to time to enter into a Subsidiary Guaranty
Supplement, and the Company has agreed to cause each of the undersigned to
execute this Guaranty and to cause each such other Subsidiary to execute a
Subsidiary Guaranty Supplement, in each case in order to induce the Purchasers
to purchase the Notes and thereby benefit the Company and its Subsidiaries by
providing funds to the Company for the purposes described in Section 5.14 of the
Note Agreement.

NOW, THEREFORE, as required by Section 4.11 of the Note Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 

E-SGA-2



--------------------------------------------------------------------------------

SECTION 2.        Definitions.

Capitalized terms used herein shall have the meanings set forth in the Note
Agreement unless defined herein or the context shall otherwise require.

SECTION 3.        Guaranty of Notes and Note Agreement.

(a)    Each Guarantor jointly and severally does hereby irrevocably, absolutely
and unconditionally guarantee unto the Holders: (1) the full and prompt payment
of the principal of, Make-Whole Amount, if any, and interest (including, without
limitation, any interest on any overdue principal, Make-Whole Amount, if any,
interest accruing after the commencement of any bankruptcy or similar
proceeding, and any additional interest that would accrue but for the
commencement of such proceeding and, to the extent permitted by applicable law,
on any overdue interest) on the Notes from time to time outstanding, as and when
such payments shall become due and payable whether by lapse of time, upon
redemption or prepayment, by extension or by acceleration or declaration or
otherwise in federal or other immediately available funds of the United States
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Agreement and (3) the full and prompt payment, upon
demand by any Holder, of all costs and expenses, legal or otherwise (including
reasonable attorneys’ fees), if any, payable by the Company pursuant to
Section 12.4 or 15.1 of the Note Agreement, or as shall have been expended or
incurred in the protection or enforcement of any rights, privileges or
liabilities in favor of the Holders under or in respect of this Guaranty or in
any consultation or action in connection therewith or herewith.

(b)    To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, together with all other Payments made by such Guarantor, and
taking into account all other Payments previously or concurrently made by any of
the other Guarantors, exceeds the amount which such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate obligations satisfied by such
Payment(s) in the same proportion as such Guarantor’s Allocable Amount (as
hereinafter defined) in effect immediately prior to such Payment bore to the
Aggregate Allocable Amount (as hereinafter defined) in effect immediately prior
to the making of such Payment, then such Guarantor shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Payment; provided that
each Guarantor covenants and agrees that such right of contribution and
indemnification and any and all claims of such Guarantor against any other
Guarantor, any endorser or against any of their property shall be junior and
subordinate in right of payment to the prior indefeasible final payment in cash
in full of all of the Notes and satisfaction by the Company of its obligations
under the Note Agreement and by the Guarantors of their obligations under this
Guaranty and the Guarantors shall not take any action to enforce such right of
contribution and indemnification, and the Guarantors shall not accept any
payment in respect of such right of contribution and indemnification, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Company under the Note Agreement and of the Guarantors under this Guaranty have
been satisfied.

 

E-SGA-3



--------------------------------------------------------------------------------

As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of the Allocable Amount
of all Guarantors.

This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.

Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.

SECTION 4.        Guaranty of Payment and Performance.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (and not of collection) and each Guarantor hereby waives, to the
fullest extent permitted by law, any right to require that any action on or in
respect of any Note or the Note Agreement be brought against the Company or any
other Person or that resort be had to any direct or indirect security for the
Notes or for this Guaranty or any other remedy. Any Holder may, at its option,
proceed hereunder against any Guarantor in the first instance to collect monies
when due, the payment of which is guaranteed hereby, without first proceeding
against the Company or any other Person and without first resorting to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. The liability of each Guarantor hereunder shall in no way be affected or
impaired by any acceptance by any Holder of any direct or indirect security for,
or other guaranties of, any Indebtedness, liability or obligation of the Company
or any other Person to any Holder or by any failure, delay, neglect or omission
by any Holder to realize upon or protect any such guarantees, Indebtedness,
liability or obligation or any notes or other instruments evidencing the same or
any direct or indirect security therefor or by any approval, consent, waiver, or
other action taken, or omitted to be taken by any such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.

SECTION 5.        General Provisions Relating to the Guaranty.

(a)        Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:

 

E-SGA-4



--------------------------------------------------------------------------------

(1)        extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Company on
the Notes, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of the Note Agreement, any other
agreement or waive this Guaranty; or

(2)        sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Indebtedness, liability or obligation of the Company or of
any other Person (including, without limitation, any other Guarantor)
secondarily or otherwise liable for any Indebtedness, liability or obligation of
the Company on the Notes; or

(3)        settle, adjust or compromise any claim of the Company against any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Company on
the Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder until all of the Notes and
all amounts payable by the Guarantors hereunder have indefeasibly been finally
paid in cash in full and all of the obligations of the Company under the Note
Agreement and of the Guarantors under this Guaranty have been satisfied.

(b)        Each Guarantor hereby waives, to the fullest extent permitted by law:

(1)        notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);

(2)        demand of payment by any Holder from the Company or any other Person
(including, without limitation, any other Guarantor) indebted in any manner on
or for any of the Indebtedness, liabilities or obligations hereby guaranteed;
and

(3)        presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than termination

 

E-SGA-5



--------------------------------------------------------------------------------

upon the indefeasible payment in cash in full of all of the Notes and all
amounts payable by the Guarantors hereunder and the satisfaction of all of the
obligations of the Company under the Note Agreement and of the Guarantors under
this Guaranty), whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, set-off, counterclaim (other
than any compulsory counterclaim), recoupment or termination whatsoever.

(c)        The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, shall remain in full force and
effect until all of the Notes and all amounts payable by the Guarantors
hereunder have indefeasibly been finally paid in cash in full and all of the
obligations of the Company under the Note Agreement and of the Guarantors under
this Guaranty have been satisfied, and shall remain in full force and effect
irrespective of:

(1)         the genuineness, validity, regularity or enforceability of the
Notes, the Note Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company or any
other Person on or in respect of the Notes or under the Note Agreement or any
other agreement or the power or authority or the lack of power or authority of
the Company to issue the Notes or to execute and deliver the Note Agreement, or
any other agreement or of any Guarantor to execute and deliver this Guaranty or
to perform any of its obligations hereunder or the existence or continuance of
the Company, any Guarantor or any other Person as a legal entity; or

(2)        any default, failure or delay, willful or otherwise, in the
performance by the Company, any Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Notes, the Note Agreement, this
Guaranty or any other agreement; or

(3)        any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any Guarantor or any other Person or in respect of
the property of the Company, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, sale of all or
substantially all of the assets of or winding up of the Company, any Guarantor
or any other Person; or

(4)        impossibility or illegality of performance on the part of the
Company, any Guarantor or any other Person of its obligations under the Notes,
the Note Agreement, this Guaranty or any other agreement; or

(5)        in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or

 

E-SGA-6



--------------------------------------------------------------------------------

(6)        any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, any Guarantor or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the Company,
any Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Agreement, or this Guaranty, so that such sums would be
rendered inadequate or would be unavailable to make the payments herein
provided; or

(7)        any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Agreement, this Guaranty
or any other agreement; or

(8)        the failure of any Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or

(9)        any failure or lack of diligence in collection or protection, failure
in presentment or demand for payment, protest, notice of protest, notice of
default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Notes, the Note
Agreement, this Guaranty or any other agreement or failure to resort for payment
to the Company, any Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10)        the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Agreement, or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or

(11)        any merger or consolidation of the Company, any Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Company, any Guarantor or any other Person; or

(12)        any defense whatsoever that: (i) the Company or any other Person
might have to the payment of the Notes (including, principal, Make-Whole Amount,
if any, or interest), other than payment thereof in federal or other immediately
available funds or (ii) the Company or any other Person might have to the
performance or observance of any of the provisions of the Notes, the Note
Agreement or any other agreement, whether through

 

E-SGA-7



--------------------------------------------------------------------------------

the satisfaction or purported satisfaction by the Company or any other Person of
its debts due to any cause such as bankruptcy, insolvency, receivership, merger,
consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise; or

(13)    any act or failure to act with regard to the Notes, the Note Agreement,
this Guaranty or any other agreement or anything which might vary the risk of
any Guarantor or any other Person; or

(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount, if any, and
interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Agreement, as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company shall default under or in respect of the terms of the Notes
or the Note Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Agreement, this Guaranty shall remain in full force and effect and shall
apply to each and every subsequent default.

(d)        All rights of any Holder under this Guaranty shall be considered to
be transferred or assigned at any time or from time to time upon the transfer of
any Note held by such Holder whether with or without the consent of or notice to
the Guarantors under this Guaranty or to the Company.

(e)        To the extent of any payments made under this Guaranty, the
Guarantors shall be subrogated to the rights of the Holder or Holders upon whose
Notes such payment was made, but each Guarantor covenants and agrees that such
right of subrogation and any and all claims of such Guarantor against the
Company, any endorser or other Guarantor or against any of their respective
properties shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all of the Notes and satisfaction
by the Company of its obligations under the Note Agreement and by the Guarantors
of their obligations under this Guaranty, and the Guarantors shall not take any
action to enforce such right of subrogation, and the Guarantors shall not accept
any payment in respect of such right of subrogation, until all of the Notes and
all amounts payable by the Guarantors hereunder have indefeasibly been finally
paid in cash in full and all of the obligations of the Company under the Note
Agreement and of the Guarantors under this Guaranty have been satisfied.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from the Company, all rights, Liens and security interests
of each Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of the Company shall be and hereby are subordinated to the rights, if
any, of the Holders in those assets.

 

E-SGA-8



--------------------------------------------------------------------------------

No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Notes and the obligations of the Company under the Note
Agreement shall have been paid in cash in full and satisfied.

(f)        Each Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Note, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.

(g)        No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the Note Agreement or the
obligations of the Guarantors hereunder or (2) to pursue any other remedy that
the Guarantors may or may not be able to pursue themselves and that may lighten
the Guarantors’ burden, any right to which each Guarantor hereby expressly
waives.

(h)        If an event permitting the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration shall at such time be prevented or the right of any Holder
to receive any payment under any Note shall at such time be delayed or otherwise
affected by reason of the pendency against the Company or any other Guarantor of
a case or proceeding under a bankruptcy or insolvency law, each Guarantor agrees
that, for purposes of this Guaranty and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the Holders had accelerated the same in accordance with the terms
of the Note Agreement, and such Guarantor shall forthwith pay such accelerated
principal of, Make-Whole Amount, if any, and interest on the Notes and any other
amounts guaranteed hereunder.

SECTION 6.        Representations and Warranties of the Guarantors.

Each Guarantor represents and warrants to each Holder that:

(a)        Such Guarantor is a corporation or other legal entity duly organized
or formed, validly existing and in good standing under the laws of its
jurisdiction of organization or formation, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such Guarantor has the corporate or other power and authority
(1) to own or hold under lease the properties it purports to own or hold under
lease and to transact the business it transacts and proposes to transact and
(2) to execute and deliver this Guaranty and to perform the provisions hereof,
except, in each case referred to in

 

E-SGA-9



--------------------------------------------------------------------------------

clause (1) above, where the failure to have such power and authority could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)        This Guaranty has been duly authorized by all necessary corporate or
other action on the part of such Guarantor, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c)        The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its Subsidiaries under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
regulations or by-laws, shareholders agreement or any other agreement or
instrument to which such Guarantor or any of its Subsidiaries is bound or by
which such Guarantor or any of its Subsidiaries or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or any of its Subsidiaries or (3) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to such
Guarantor or any of its Subsidiaries.

(d)        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.

SECTION 7.        Amendments, Waivers and Consents.

(a)        This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), only with the written
consent of each Guarantor and the Required Holders, except that (1) no amendment
or waiver of any of the provisions of Sections 3, 4 or 5, or any defined term
(as it is used therein), will be effective as to any Holder unless consented to
by such Holder in writing and (2) no amendment or waiver may, without the
written consent of each Holder, (i) change the percentage of the principal
amount of the Notes the Holders of which are required to consent to any such
amendment or waiver or (ii) amend Section 2 or this Section 6. No consent of the
Holders or the Guarantors shall be required in connection with the execution and
delivery of a Subsidiary Guaranty Supplement or other addition of any additional
Guarantor, and each Guarantor, by its execution and delivery of this Guaranty
(or Subsidiary Guaranty Supplement) consents to the addition of each additional
Guarantor.

(b)        The Guarantors will provide each Holder with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof. The
Guarantors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 6 to each
Holder promptly following the date on which it is executed and delivered by, or
receives the consent or

 

E-SGA-10



--------------------------------------------------------------------------------

approval of, the requisite Holders. The Guarantors will deliver executed copies
of each executed Subsidiary Guaranty Supplement to each Holder promptly
following the date on which it is executed.

(c)        No Guarantor will, directly or indirectly, pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security or
provide other credit support, to any Holder as consideration for or as an
inducement to the entering into by such Holder of any waiver or amendment of any
of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support is
concurrently provided, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.

(d)        Any consent given pursuant to this Section 6 by a Holder that has
transferred or has agreed to transfer its Note to (1) the Company, (2) any
Subsidiary or any other Affiliate or (3) any other Person in connection with, or
in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such Holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other Holders that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such Holder.

(e)        Any amendment or waiver consented to as provided in this Section 6
applies equally to all Holders affected thereby and is binding upon them and
upon each future holder and upon the Guarantors. No such amendment or waiver
will extend to or affect any obligation, covenant or agreement not expressly
amended or waived, or impair any right consequent thereon. No course of dealing
between any Guarantor and any Holder nor any delay in exercising any rights
hereunder shall operate as a waiver of any rights of any Holder. As used herein,
the term “this Guaranty” and references thereto shall mean this Guaranty as it
may from time to time be amended or supplemented.

(f)        Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
have approved or consented to any amendment, waiver or consent to be given under
this Guaranty, or have directed the taking of any action provided herein to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Guarantor, the Company or any of their Affiliates shall
be deemed not to be outstanding.

SECTION 8.        Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid) or (c) by an internationally recognized overnight delivery
service (charges prepaid). Any such notice must be sent:

 

E-SGA-11



--------------------------------------------------------------------------------

(1)        if to a Purchaser or its nominee, to such Purchaser or its nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or its nominee shall have specified to the
Guarantors and the Company in writing,

(2)        if to any other Holder, to such Holder at such address as such Holder
shall have specified to the Guarantors and the Company in writing, or

(3)        if to any Guarantor, to such Guarantor c/o the Company at the address
set forth at the beginning of the Note Agreement to the attention of the Chief
Administrative Officer & Global General Counsel, or at such other address as
such Guarantor shall have specified to the Holders in writing.

Notices under this Section 7 will be deemed given only when actually received.

SECTION 9.        Miscellaneous.

(a)        No remedy herein conferred upon or reserved to any Holder is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty now or hereafter existing at law or in equity. No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

(b)        The Guarantors will pay all sums becoming due under this Guaranty by
the method and at the address specified for such purpose for such Holder, in the
case of a Holder that is a Purchaser, on the Purchaser Schedule, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors and the Company in writing for such purpose, without
the presentation or surrender of this Guaranty or any Note.

(c)        Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d)        If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e)        This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes

 

E-SGA-12



--------------------------------------------------------------------------------

remain outstanding and unpaid. If any Guarantor enters into any consolidation or
merger, pursuant to which such Guarantor or another Guarantor is not the
surviving entity (the “Successor Person”), the Successor Person shall execute
and deliver to each Holder its assumption of the due and punctual performance
and observance of each covenant and condition of this Guaranty (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders).

(f)        This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

(g)        This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

(h)        Each Guarantor and each Holder irrevocably submits to the
non-exclusive jurisdiction of any New York State or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to this Guaranty. To the fullest extent
permitted by applicable law, each Guarantor and each Holder irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(i)        Each Guarantor and each Holder agrees, to the fullest extent
permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 8(h) above brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States or the
State of New York (or any other courts to the jurisdiction of which it or any of
its assets is or may be subject) by a suit upon such judgment.

(j)        Each Guarantor consents to process being served by or on behalf of
any Holder in any suit, action or proceeding of the nature referred to in
Section 8(h) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 7 or at such other address of which
such Holder shall then have been notified pursuant to said Section. Each
Guarantor agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(k)        Nothing in Section 8(h), 8(i) or 8(j) shall affect the right of any
Holder to serve process in any manner permitted by law, or limit any right that
any Holder may have to bring

 

E-SGA-13



--------------------------------------------------------------------------------

proceedings against any Guarantor in the courts of any appropriate jurisdiction
or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.

(L)        EACH GUARANTOR HEREBY WAIVES AND, BY ITS ACCEPTANCE HEREOF, EACH
HOLDER HEREBY WAIVES, TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

*    *    *    *    *

 

E-SGA-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Agreement to be
duly executed by an authorized representative as of the date first written
above.

 

RESMED CORP.

By:

   

Name: David Pendarvis

Title: Secretary

RESMED MOTOR TECHNOLOGIES INC.

By:

   

Name: David Pendarvis

Title: Secretary

BIRDIE INC.

By:

   

Name: David Pendarvis

Title: Secretary

INOVA LABS, INC.

By:

   

Name: David Pendarvis

Title: Secretary

BRIGHTREE LLC

By:

   

Name: Glen McDonnell

Title: Secretary

 

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

BRIGHTREE HOME HEALTH & HOSPICE LLC

By:

   

Name: David Pendarvis

Title: Secretary

BRIGHTREE PATIENT COLLECTIONS LLC

By:

   

Name: Glen McDonnell

Title: Secretary

RESMED OPERATIONS INC.

By:

   

Name: David Pendarvis

Title: Secretary

HEALTHCAREFIRST HOLDING COMPANY

By:

   

Name: David Pendarvis

Title: Secretary

HCF HOLDCO COMPANY

By:

   

Name: David Pendarvis

Title: Secretary

HEALTHCAREFIRST, INC.

By:

   

Name: David Pendarvis

Title: Secretary

 

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

CAREFACTS INFORMATION SYSTEMS, LLC

By:

   

 

Name: David Pendarvis

Title: Secretary

LEWIS COMPUTER SERVICES, LLC

By:

   

Name: David Pendarvis

Title: Secretary

MATRIXCARE HOLDINGS INC.

By:

   

Name: David Pendarvis

Title: Secretary

MATRIXCARE, INC.

By:

   

Name: James Evans

Title: Secretary

RECIPROCAL LABS CORPORATION

By:

   

Name: David Pendarvis

Title: Secretary

RESMED SAAS INC.

By:

   

Name: David Pendarvis

Title: Secretary

 

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY SUPPLEMENT

To the Holders (as defined in the hereinafter

defined Guaranty Agreement)

Ladies and Gentlemen:

WHEREAS, ResMed Inc., a Delaware corporation (the “Company”), has issued
$500,000,000 aggregate principal amount of its senior notes of which (a)
$250,000,000 aggregate principal amount are its 3.24%% Series A Senior Notes due
July 10, 2026 (the “Series A Notes”), and (b) $250,000,000 aggregate principal
amount are its 3.45% Series B Senior Notes due July 10, 2029 (the “Series B
Notes;”; collectively with the Series A Notes and together with each note issued
in substitution therefor, the “Notes”) pursuant to that certain Note Purchase
Agreement dated as of July 10, 2019 (the “Note Agreement”) among the Company and
each of the purchasers listed in the Purchaser Schedule attached to said Note
Agreement (the “Purchasers”) for the purposes described in Section 5.14 of the
Note Agreement. Capitalized terms used herein shall have the meanings set forth
in the hereinafter defined Guaranty Agreement unless herein defined or the
context shall otherwise require.

WHEREAS, as a condition precedent to their purchase of the Notes, the Purchasers
required that certain Subsidiaries of the Company from time to time enter into
that certain Subsidiary Guaranty Agreement dated as of July 10, 2019 as security
for the Notes (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty Agreement”).

Pursuant to Section 9.7(a) of the Note Agreement, the Company has agreed to
cause the undersigned, ____________, a [corporation] organized under the laws of
______________ (the “Additional Guarantor”), to join in the Guaranty Agreement.
In accordance with the requirements of the Guaranty Agreement, the Additional
Guarantor desires to supplement the definition of Guarantor (as the same may
have been heretofore supplemented) set forth in the Guaranty Agreement so that
at all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty Agreement for the
obligations of the Company under the Notes and the Note Agreement and to the
extent and in the manner set forth in the Guaranty Agreement.

The execution by the undersigned of this Subsidiary Guaranty Supplement shall
evidence such Additional Guarantor’s consent to and acknowledgment and approval
of the terms set forth herein and in the Guaranty Agreement and its agreement to
be bound by the covenants, terms and provisions of the Guaranty Agreement as a
Guarantor thereunder and by

 

 

Exhibit A

(to Subsidiary Guaranty Agreement)



--------------------------------------------------------------------------------

such execution the Additional Guarantor shall be deemed to have made in favor of
the Holders the representations and warranties set forth in Section 5 of the
Guaranty Agreement.

Upon execution of this Subsidiary Guaranty Supplement, the Guaranty Agreement
shall be deemed to be supplemented as set forth above. Except as supplemented
herein, the terms and provisions of the Guaranty Agreement are hereby ratified,
confirmed and approved in all respects.

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Subsidiary Guaranty Supplement, but nevertheless all such references shall
be deemed to include this Subsidiary Guaranty Supplement unless the context
shall otherwise require.

This Subsidiary Guaranty Supplement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

This Subsidiary Guaranty Supplement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

(Signature Page Follows)



--------------------------------------------------------------------------------

Dated: _________________, 20    .

 

[NAME OF ADDITIONAL GUARANTOR(S)]

By:  ____________________________

Name: __________________________

Title:   __________________________